Citation Nr: 1611722	
Decision Date: 03/23/16    Archive Date: 03/29/16

DOCKET NO.  14-24 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disability. 

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to a disability rating in excess of 10 percent for residuals, left wrist injury.

4.  Entitlement to a disability rating in excess of 70 percent for major depression with low back pain. 

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to August 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issues of entitlement to a rating in excess of 70 percent for major depression with back pain and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

In May 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the appeal for entitlement to service connection for right hand and shoulder disabilities, as well as entitlement to a rating in excess of 10 percent for residuals, left wrist injury is requested.





CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement to service connection for right hand and shoulder disabilities, as well as entitlement to a rating in excess of 10 percent for residuals, left wrist injury have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

In May 2015, the Veteran's representative submitted correspondence in which he requested the Veteran's appeals for service connection for right hand and shoulder disabilities, as well as entitlement to a rating in excess of 10 percent for residuals, left wrist injury be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issues must be dismissed. 


ORDER

The appeal for entitlement to service connection for a right hand disability is dismissed.

The appeal for entitlement to service connection for a right shoulder disability is dismissed.

The appeal for entitlement to a rating in excess of 10 percent for residuals, left wrist injury is dismissed.


REMAND

By way of background, the Board notes the Veteran has been service connected for a psychiatric disorder since his discharge from active duty.  His service treatment notes indicate he was involved in a motor vehicle accident in December 1991.  At that time, he reported experiencing low back pain.  However, following a period of extensive physical therapy and numerous diagnostic tests, no pathophysiological cause for the Veteran's back pain was revealed.  The Veteran eventually underwent a medical evaluation board (MEB) in May 1993 to determine whether he remained fit for service.  In the course of his MEB, the Veteran underwent a psychiatric evaluation, wherein he was diagnosed with a somatoform pain disorder.  The clinician determined his disability was characterized by a "preoccupation with pain," which resulted in considerable social and occupational impairments that would be, "grossly in excess of what would be expected from the physical findings."  

In October 2011, the Veteran initiated a claim for an increased rating for his psychiatric disability.  At that time, the Veteran also indicated his service-connected disabilities rendered him unemployable.  The Board observes that a single disability rating has been assigned for the Veteran's psychiatric and back disabilities.  In doing so, the RO has cited to 38 C.F.R. § 4.126(d), which indicates that "when a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition."  In the course of this appeal, the Veteran has undergone two VA back and psychiatric examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the course of his June 2012 VA examination, the Veteran stated he could not perform range of motion testing, because his pain was already markedly elevated after his 50 mile drive to the exam.  During a December 2014 examination, the Veteran did perform all tests.  In his examination report the examiner indicated the Veteran walked with antalgic short choppy steps, used a cane, gasped and shook with any movement, and could hardly breath during testing.  However, the examiner stated that with the Veteran's significantly limited range of motion and leg movement, it would seem impossible for the Veteran to have driven himself to his examination.  In sum, the examiner found the Veteran's, "subjective complaint and objective findings are poorly correlated."  

The Veteran also underwent VA psychiatric examinations in June 2012 and November 2014.  In the course of each of these examinations, the Veteran was administered a Structured Inventory of Malingered Symptomatology (SIMS) and Minnesota Multiphasic Personality Inventory (MMPI) tests, which in part assess for feigned symptomatology and exaggeration of manifestations.  During both examinations, the Veteran's scores in the above-noted tests suggested a potential for over endorsement of symptoms.  However, the June 2012 examiner specifically indicated the tests scores may also represent a "cry for help," rather than an intentional exaggeration of manifestations.  Though it appears these tests could be further assessed to determine whether the examination reports should be deemed reliable, the June 2012 examiner specifically stated a "clinical interpretation of the results was not conducted."  There is no indication the November 2014 examiner fully assessed the results of these tests either.  In this regard, the Board does note the psychiatrist who examined the Veteran in the course of his MEB proceedings specifically indicated the Veteran's psychological disability is specifically categorized by an atypical pre-occupation with pain, which would not ordinarily be endorsed based on his physical findings.  In addition, neither the June 2012 nor the November 2014 examiner provided an opinion explaining how the Veteran's psychiatric disability impacted his ability to obtain and maintain substantially gainful employment.  

Additionally, the Board notes the Veteran's representative has indicated he submitted a brief in support of his appeal in April 2015; however, following a review of the Veteran's complete electronic file, the Board is unable to locate this correspondence.  This record must be located and associated with the Veteran's electronic file.

On remand, all relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO for the following actions:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO should afford the Veteran a VA examination by a VA psychiatrist or psychologist to determine the current degree of severity of his service-connected psychiatric disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes.  Specifically, the examiner should review the Veteran's entire record and state whether the symptoms and manifestations reported by the Veteran at least as likely as not (i.e., at least 50 percent probable) should be considered reliable reports, given his prior diagnosis of a somatoform disorder, rather than an unreliable conscious over-exaggeration.  The examiner should provide a complete rationale for this opinion, which fully explains his or her conclusion. 

3.  The Veteran should also be afforded a VA examination by an examiner with sufficient expertise to accurately assess his service-connected back disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare-ups and on repeated use.  Further, the examiner should specifically review the Veteran's complete record, and state whether there is sufficient pathophysiological evidence to warrant a diagnosis of a low back disability.  If so, the examiner should also state whether it is at least as likely as not (i.e., at least 50 percent probable) that the Veteran's currently diagnosed disability originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his December 1991 motor vehicle accident.  

4.  In addition, an examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities, either alone or in concert, are sufficiently disabling to preclude the Veteran from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.  

A rationale for the opinion also must be provided.  In this regard, the examiner should provide concrete examples of functional impairments caused by the Veteran's service-connected disabilities.  Such impairments include, but are not limited to, walking, sitting, lifting and standing limitations, impaired ability to interact socially, as well as problems with memory and concentration.  The examiner must discuss and consider the Veteran's competent lay statements.

5.  The RO should undertake any other development it determines to be warranted. 

6.  Then, the RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).		


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


